Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed October 21, 2021. As filed, Claims 1-8, 10-18 are pending are pending of which claim 1 is amended. Claims 10-20 are withdrawn from consideration. Claim 9 is cancelled. Claims 2-4, 7, 8, 10 are withdrawn from consideration as drawn to non-elected species.
Claims 1, 5, 6 will be examined on the merits herein.
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 1, 5 and 6  under 35 U.S.C. § 102(a)(1) and 102(a)(2) over by US 3,062,852, by Martin et al, is withdrawn per claim amendments. 
2. The rejection of claims 1, 5 and 6 under 35 U.S.C. § 103 over US 3,062,852, by Martin et al, Nov. 6, 1962 and further in view of US 4,048,120 , Sept. 13, 1977 by Rautenstrauch is withdrawn per claim amendments.
3. The rejection of claims 1, 5 and 6 under 35 U.S.C. § first paragraph, as failing to comply with the written description requirement is maintained.
Albeit the Applicants amended the claims to list aroma chemicals different from compounds (I) and non-aroma chemical carriers, solvents, surfactants and emollients on pages 1-12 of instant claim 1, however, the Applicants have not described the genus in a manner that would allow one skilled in the art to immediately envisage the claimed compositions of such additives with  compounds of formula 1.  
Given that the specification is limited to preparation of compounds listed in Table 1 and example, it is concluded that instant claims do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus of composition of compound of formula (I).
The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus. To overcome this rejection, Applicant may consider amending the claimed genus to correspond to the supporting species depicted in the disclosure.

Claim Objections
Claim 1 is objected to because of the following informalities:  numerous typographical  of  compound nomenclature: for example “2 phenoxyethyl isobutyrate”; “hexahydrocyclopenta[g]benzopyran”; “4,7 methano-3a,4,5,6,7,7ahexahydro-6-indenyl acetate”; etc.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 contains the trademark/trade name Phenirat, Iso E Super, etc.
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe aroma chemicals and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over      GB 882642, March 1960  (“the ‘642 patent”; cite din PTO892 attached herewith; also published as DE1114811 cited by Applicants in IDS) and further in view of US 4,048,120 , Sept. 13, 1977 by Rautenstrauch (“the ‘120 patent”; cited by Applicants in IDS).
The ‘462 patent teach esters of 2,2,4,4-tetraalkylcyclobutane-1,3-diols compounds of formula 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (col 1 lines 20-30).
Regarding the elected species, disclosed on col 1 the compound 2,2,4,4-tetramethylcyclobutane-1,3-diol diacetate, which corresponds to claimed compound of formula (I) in which R1 is -(C=O)-R3, R2 is -(C=O)-R4, and both R3 and R4 are methyl (i.e. the elected species; instant claims 1, 5, 6)
Shown below are the 2,2,4,4-tetramethyl-1,3-cyclobutylene esters disclosed in the prior art as shown in Registry Files database:
RN   4868-07-9  CAPLUS
CN   1,3-Cyclobutanediol, 2,2,4,4-tetramethyl-, 1,3-diacetate  (CA INDEX NAME)

    PNG
    media_image3.png
    161
    264
    media_image3.png
    Greyscale


RN   94981-36-9  CAPLUS
CN   Butanoic acid, 3-(formyloxy)-2,2,4,4-tetramethylcyclobutyl ester  (CA
     INDEX NAME)
  

    PNG
    media_image4.png
    161
    333
    media_image4.png
    Greyscale

RN   95746-25-1  CAPLUS
CN   Dodecanoic acid, 2,2,4,4-tetramethyl-3-(1-oxobutoxy)cyclobutyl ester  (CA
     INDEX NAME)

    PNG
    media_image5.png
    161
    650
    media_image5.png
    Greyscale

RN   101296-45-1  CAPLUS
CN   Hexanoic acid, 2-ethyl-, 2,2,4,4-tetramethyl-1,3-cyclobutylene ester (7CI)
       (CA INDEX NAME)

    PNG
    media_image6.png
    223
    523
    media_image6.png
    Greyscale

IT   4868-07-9P, 1,3-Cyclobutanediol, 2,2,4,4-tetramethyl-, diacetate
     4907-06-6P, 1,3-Cyclobutanediol, 2,2,4,4-tetramethyl-, diformate
     95164-71-9P, 1,3-Cyclobutanediol, 2,2,4,4-tetramethyl-, dibenzoate
     97556-46-2P, 1,3-Cyclobutanediol, 2,2,4,4-tetramethyl-,
     diisobutyrate   97556-53-1P, Butyric acid,
     2,2,4,4-tetramethyl-1,3-cyclobutylene ester   102032-67-7P,
     1,3-Cyclobutanediol, 2,2,4,4-tetraethyl-, dinonanoate
     103799-68-4P, Nonanoic acid, 2,2,4,4-tetraethyl-1,3-cyclobutylene
     ester   105476-84-4P, 1,3-Cyclobutanediol,
     2,4-diethyl-2,4-dimethyl-, dinonanoate   859046-79-0P, Lauric
     acid (dodecanoic acid), 3-hydroxy-2,2,4,4-tetramethyl-cyclobutyl ester
     RL: PREP (Preparation)
        (prepn. of)
RN   4907-06-6  CAPLUS
CN   1,3-Cyclobutanediol, 2,2,4,4-tetramethyl-, 1,3-diformate  (CA INDEX NAME)

    PNG
    media_image7.png
    160
    273
    media_image7.png
    Greyscale

RN   95164-71-9  CAPLUS
CN   1,3-Cyclobutanediol, 2,2,4,4-tetramethyl-, 1,3-dibenzoate  (CA INDEX NAME)

    PNG
    media_image8.png
    225
    393
    media_image8.png
    Greyscale

RN   97556-46-2  CAPLUS
CN   Isobutyric acid, 2,2,4,4-tetramethyl-1,3-cyclobutylene ester (7CI)  (CA
     INDEX NAME)

    PNG
    media_image9.png
    184
    329
    media_image9.png
    Greyscale

RN   97556-53-1  CAPLUS
CN   Butyric acid, 2,2,4,4-tetramethyl-1,3-cyclobutylene ester (7CI)  (CA INDEX
     NAME)

    PNG
    media_image10.png
    161
    393
    media_image10.png
    Greyscale

RN   102032-67-7  CAPLUS
CN   Nonanoic acid, 2,2,4,4-tetramethyl-1,3-cyclobutylene ester (7CI)  (CA
     INDEX NAME)

    PNG
    media_image11.png
    161
    715
    media_image11.png
    Greyscale

RN   103799-68-4  CAPLUS
CN   Nonanoic acid, 2,2,4,4-tetraethyl-1,3-cyclobutylene ester (7CI)  (CA INDEX
     NAME)

    PNG
    media_image12.png
    190
    733
    media_image12.png
    Greyscale

RN   105476-84-4  CAPLUS
CN   Nonanoic acid, 2,4-diethyl-2,4-dimethyl-1,3-cyclobutylene ester (7CI)  (CA
     INDEX NAME)

    PNG
    media_image13.png
    185
    716
    media_image13.png
    Greyscale

RN   859046-79-0  CAPLUS
CN   Dodecanoic acid, 3-hydroxy-2,2,4,4-tetramethylcyclobutyl ester  (CA INDEX
     NAME)

    PNG
    media_image14.png
    161
    534
    media_image14.png
    Greyscale

The ‘642 patent teach on col 2-3 that the esters have high thermal stability, high flash point, good temperature, viscosity characteristics, water insolubility and
related properties inherent and they can be blended with other lubricating materials, additives such as antioxidants, extreme pressure additives, viscosity index modifiers, thickeners, anti-corrosion agents and related materials can be incorporated into the cyclobutyl esters; the additional compositions component include esters of aliphatic carboxylic acid e.g. bis(2-ethylhexyl)sebacate:

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

Disclosed on example 10 is a solution in in methanol of 2-ethyl hexanoic acid diester of 2,2,4,4-tetramethylcyclo-butane - 1,3 – diol which corresponds to composition containing at least one ester and a non-aroma chemical carrier: methanol.
With respect to the limitations drawn to the “aroma chemical composition”, as it pertains to claim1 these limitations are drafted as an “intended use.”  MPEP 2111.02(II) provides the following instruction for interpreting the preamble of a claim: 
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.” 

In the instant case, the intended use limitations do not carry any patentable weight because the limitations do not further limit the structure of the claimed composition.
The differences between the prior art and the claims at issue is that the ‘642 patent does not specify examples of the composition of compounds as claimed with specific components as claimed. 
 However, the ‘642 patent specifically teach that the 2,2,4,4-tetramethylcyclobutyl ester  can be blended with other lubricating materials, additives such as antioxidants, extreme pressure additives, viscosity index modifiers, thickeners, anti-corrosion agents and related materials and teach solutions of ester in methanol. The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to utilize the prior art teachings to arrive at the claimed invention.
In the instant case, the prior art relied upon, and knowledge generally available in the art before the effective filing date  provide the suggestion that would have motivated the skilled artisan to modify a reference and to use combinations of 2,4,4-tetramethyl-1,3-cyclobutylene ester with additives such as chemical carries, esters of carboxylic acids etc. and have reasonable expectation of success in arriving at the claimed invention.
Additionally, the ‘120 patent specifically teach aroma chemical composition comprising aroma chemical such as lavandin absolute, Galbanum  etc. in combination with  cyclobutane derivatives useful as odor-modifying ingredients for manufacturing perfumes and perfumed products, and as flavor-modifying ingredients for the manufacture of artificial flavors or for flavoring foodstuffs, feedstuffs, beverages, pharmaceutical preparations or tobacco products (abstract). Said compositions possess particularly interesting organoleptic properties and that they can therefore by advantageously sed in the art as perfuming and flavour-modifying ingredients; characterized by their original and rather strong green odor which is accompanied, in certain cases, by a woody resinous, pine-or castoreum-like nuance. (col 1 lines 60-65 continuing on col 2).

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

As such, the prior art as a whole suggests to one of ordinary skill in the art the compositions containing  cyclobutane esters as odor-modifying ingredients in combination with other additives in which they have been incorporated in order to arrive at aroma chemical compositions.  Thus, one of ordinary skill in the art would have an expectation of success in making and using the claimed compounds in aroma/odor/perfume compositions because of the structural similarity between the prior art and the instantly claimed compounds and a suggestion to try various combination of variables on the core structure.
Claim Rejections - 35 USC § 112 ( Written Description)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 6 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Independent Claim 1 defines a genus of aroma chemical composition comprising at least one compound of formula (I) and at least one further compound selected from the group consisting of aroma chemicals different from compounds (I) and non-aroma chemical carriers, solvents, surfactants and emollients, wherein the wherein the aroma chemicals different from compounds (I) are selected from the fast list of chemical listed on page 2-10 of claim 1.
The claims encompass a vast number of compounds aroma chemicals different from compounds (I) and non-aroma chemical carriers, solvents, surfactants and emollients.
The terminology :” vegetable oils,”; “zeolites” “ring opening products of epoxidized
fatty acid esters with polyols and hydrocarbons, and mixtures thereof”, etc.  corresponds in some undefined way to specifically instantly disclosed chemicals.  None of these meet the written description provision of USC 112, first paragraph, due to lack of chemical structural information for what they are since chemical structures are highly variant and encompass a numerous of possibilities.   
In contrast to the vast scope of compounds encompassed by the claimed genus of the aroma chemicals different from compounds (I) and non-aroma chemical carriers, solvents, surfactants and emollients as additives to compositions containing compounds (I) the species disclosed by Applicants represent only a small sub-genus of specific compounds  formula (I)  in table 1  and examples.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “…a generic claim may define the boundaries of a vast genus of chemical compounds…the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”.  See page 1171.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
In the instant case, while Applicants describe a "laundry list" of by non-aroma chemical carriers and aroma chemicals different from compounds (I) that may present in the claimed compositions further containing  compounds (I), Applicants have not provided with a reasonable clarity a description of the claimed genus of non-aroma chemical carriers and aroma chemicals different from compounds (I).  
Accordingly, the specification does not provide adequate written description of the claimed genera.
In addition to lacking an adequate number of species, the disclosure fails to provide a structural feature shared by all species of claimed aroma chemicals different from compounds (I) and non-aroma chemical carriers. The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus. 
Instant claims do not comply with the written description requirement because the disclosure does not provide a representative number of species falling within the scope of the genus of aroma chemicals different from compounds (I) and non-aroma chemical carriers as further compounds of compositions containing compounds of formula (I).
As such, the claims lack adequate written description for the claimed stimulant prodrug of an amphetamine compound.
Conclusion
In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Claims 1, 5 and 6 are rejected. Claims 2-4, 7, 8, 10-18 is withdrawn from further consideration.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622